IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-51201
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

GERARDO ANTONIO FLORES-DE LA CRUZ
                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-99-CR-58-ALL
                       --------------------
                          August 21, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Gerardo Antonio Flores-De La Cruz’s appointed counsel has

filed a motion for leave to withdraw as counsel and a brief in

support in accordance with Anders v. California, 386 U.S. 738,

744 (1967).    Flores-De La Cruz has received a copy of counsel’s

motion and brief but has not filed a response.   Although counsel

did not address the validity of the revocation of Flores-De La

Cruz’s supervised release, our independent review of the record

and counsel’s brief reveals that both the revocation and the

sentence were valid and that there are no nonfrivolous issues for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-51201
                                -2-

appeal.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities in this

case, and the APPEAL IS DISMISSED.